Exhibit 10.23.4


ASSIGNMENT AND ASSUMPTION AGREEMENT


This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is entered into on
December 30, 2016 (“Effective Date”), by and among Energy XXI USA, Inc., a
Delaware corporation (“Assignor”), Energy XXI Gulf Coast, Inc., a Delaware
corporation (“Assignee”), and Grand Isle Corridor, L.P., a Delaware limited
partnership (“Buyer”). Assignor, Assignee and Buyer are each, individually, a
“Party,” and are, together, the “Parties.” Capitalized terms used but not
defined in this Assignment have the meanings given those terms under the
Purchase Agreement (as defined below).


W I T N E S S E T H


WHEREAS, Assignor is party to that certain Purchase and Sale Agreement, dated
June 22, 2015, by and between Assignor and Buyer (the “Purchase Agreement”),
pursuant to which Buyer purchased from Assignor certain lands and facilities,
including an oil pipeline system part of the Grand Isle Gathering System;


WHEREAS, on April 14, 2016, Energy XXI Ltd, an exempted company formed under the
laws of Bermuda (“EXXI Ltd”), Assignor, Assignee and certain other subsidiaries
of EXXI Ltd (collectively, the “Debtors”) filed voluntary petitions in the
United States Bankruptcy Court for the Southern District of Texas, Houston
Division (the “Bankruptcy Court”) seeking relief under the provisions of chapter
11 of Title 11 (“Chapter 11”) of the United States Code under the caption In re
Energy XXI Ltd, et al., Case No. 16-31928 (the “Chapter 11 Cases”);


WHEREAS, on December 13, 2016, the Bankruptcy Court entered an order (the
“Confirmation Order”) confirming the Debtors’ Second Amended Joint Chapter 11
Plan of Reorganization (as amended and supplemented, the “Plan”);


WHEREAS, pursuant to the Plan and Conformation Order, on the effective date of
the Plan, Assignee will emerge from the Chapter 11 Cases as the reorganized
parent of the reorganized Debtors;


WHEREAS, upon emergence from the Chapter 11, EXXI Ltd will proceed with wind up
and liquidation proceedings in Bermuda, and Assignor will be liquidated in
accordance with Delaware General Corporation Law; and


WHEREAS, as a result of the internal restructuring as set forth in the Plan and
the Confirmation Order and in accordance with Section 15.4 of the Purchase
Agreement, Assignor desires to assign to Assignee all of Assignor’s rights and
obligations, and Assignee desires to assume from Assignor all of Assignor’s
rights and obligations, under the Purchase Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and intending to be legally bound hereby, the
Parties hereby agree as follows:




















--------------------------------------------------------------------------------




Agreement


1.Assignment. As of the Effective Date, Assignor hereby transfers, conveys, and
assigns to Assignee, its successors and assigns, all of Assignor’s right, title,
interest, and obligations in and to the Purchase Agreement. As of the Effective
Date, with respect to the Purchase Agreement, Assignee does hereby accept such
assignment and hereby agrees to be bound by all express and implied covenants,
rights, benefits, conditions, obligations, and liabilities under the Purchase
Agreement.


2.Consent. Buyer hereby consents to this Assignment pursuant to Section 15.4 of
the Purchase Agreement.


3.Assumption. Assignee, for itself and its successors and legal representatives,
hereby accepts this Purchase Agreement and expressly assumes in full all
obligations of Assignor under the Purchase Agreement, and agrees to (a) keep,
perform and observe the performance of all of the terms, covenants and
conditions of Assignor under the Purchase Agreement, (b) be fully bound by all
of the terms, covenants, agreements, provisions, conditions, obligations and
liability of Assignor thereunder, and (c) satisfy all obligations of Assignor
that have arisen prior to the Effective Date or are hereafter due under the
Purchase Agreement.


4.Entire Understanding; Purchase Agreement. This Assignment, together with the
Purchase Agreement, constitute the entire agreement of the Parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. In the event of a conflict or inconsistencies between the
terms and conditions of this Assignment and the Purchase Agreement, the terms
and conditions of the Purchase Agreement shall control.


5.Amendment and Waiver. This Assignment may be altered, amended, or waived only
by a written agreement executed by the Parties. No waiver of any provision of
this Assignment shall be deemed or shall constitute a waiver of any other
provision of this Assignment (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.


6.Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the Parties and their respective successors, transferees and assigns.


7.No Third-Party Rights. Subject to the terms of the Purchase Agreement, this
Assignment will not: (a) entitle any Person other than the Parties to any claim,
cause of action, remedy or right of any kind or (b) ratify, revive or reinstate
any claim or cause of action under the Purchase Agreement, which otherwise would
have expired, terminated or been waived by passage of time. The provisions of
this Assignment are not intended to and do not create rights in any Person or
confer upon any Person any benefits, rights or remedies, and no Person is or is
intended to be a third-party beneficiary of any of the provisions of this
Assignment.


8.Governing Law. THIS ASSUMPTION AGREEMENT AND ANY ARBITRATION OR DISPUTE
RESOLUTION CONDUCTED PURSUANT HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE










2

--------------------------------------------------------------------------------




STATE OF NEW YORK WITHOUT REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


9.Further Assurances. From time to time, as and when requested by any Party, any
other Party will execute and deliver, or cause to be executed and delivered, all
such documents and instruments as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.


10.Counterparts. This Assignment may be executed in any number of counterparts,
and each counterpart hereof shall be effective as to each Party that executes
the same whether or not all of such Parties execute the same counterpart. If
counterparts of this Assignment are executed, the signature pages from various
counterparts may be combined into one composite instrument for all purposes. All
counterparts together shall constitute only one Assignment, but each counterpart
shall be considered an original.




[Signature page follows.]










































































3

--------------------------------------------------------------------------------














IN WITNESS WHEREOF, this Assignment has been executed and delivered as of the
date and year first written above.






ASSIGNOR:
 
 
 
Energy XXI USA, Inc.
a Delaware corporation
 
 
 
By: /s/ Rick Fox                                              
 
Name: Rick Fox
 
 
      Chief Financial Officer and Treasurer
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
Energy XXI Gulf Coast, Inc.,
 
a Delaware corporation
 
 
 
 
By: /s/ Hugh A. Menown                                
 
Name: Hugh A Menown
 
Title: Executive Vice President, Chief
             Accounting Officer
 
 
 
 

























4

--------------------------------------------------------------------------------




BUYER:
 
 
Grand Isle Corridor, L.P.,
A Delaware limited partnership
 
 
 
 
 
 
By: Grand Isle GP, Inc. a Delaware corporation, its
 
sole general partner
 
 
 
 
 
 
By: 
/s/ Rebecca M. Sandring
 
Name:
Rebecca M. Sandring
Title:
Secretary, Treasurer





5